DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP 2018-031361 A) in view of Honjo (JP 2018-155136 A).
Regarding claim 1, Honjo ‘361 discloses an evaporated fuel treatment apparatus comprising: 
a canister (8) to collect evaporated fuel generated in a fuel tank (7);
a purge passage (14) to introduce and purge the evaporated fuel collected in the canister to an intake passage (23) of an engine (21);
a purge pump (9) provided in the purge passage to pressure-feed the evaporated fuel collected in the canister to the intake passage, the purge pump being configured to control a discharge pressure of the evaporated fuel according to a rotational speed of the purge pump [0039];
a purge valve (6) provided in the purge passage downstream of the purge pump to open and close the purge passage; and

Honjo ‘361 does not disclose wherein when starting purging the evaporated fuel, the control member gradually controls the purge pump from a rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from a valve-closed state and opens the purge valve in a process of the control when the purge pump has reached a predetermined first threshold rotational speed that is lower then the rated rotational speed. 
Honjo ‘136 discloses an evaporated fuel treatment apparatus that when starting purging an evaporated fuel, a control member (30) that gradually controls a purge pump (7) from a rotational speed lower than a rated rotational speed to the rated rotational speed before opening a purge valve (9) from a valve-closed state and opens the purge valve in a process of control when the purge pump has reached a predetermined first threshold rotational speed that is lower than the rated rotational speed [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is opened after the purge pump has reached a predetermined first threshold rotational speed corresponding to second rotation speed N21 and a predetermined purge condition has been satisfied, as shown in Figure 6]. 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 to maintain adequate responsiveness during purging evaporated fuel and to reduce power consumption and noise of the purge pump. 
Regarding claim 2, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 1 as discussed above. Honjo ‘361 does not disclose wherein, when purging of the evaporated fuel is to be halted, the control member gradually controls the purge pump to be the rotational speed of zero from the rated rotational speed before closing the purge valve from a valve-open state and to close the purge valve when the purge pump has reached a predetermined second threshold rotational speed that is lower than the rated rotational speed in the process of the control. 
Honjo ‘136 discloses wherein, when purging of the evaporated fuel is to be halted, the control member gradually controls the purge pump to be the rotational speed of zero from the rated rotational speed before closing the purge valve from a valve-open state and to close the purge valve when the purge pump has reached a predetermined second threshold rotational speed that is lower than the rated rotational speed in the process of the control [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is opened after the purge pump has reached a predetermined first threshold rotational speed corresponding to second rotation speed N21 and a predetermined purge condition has been satisfied, as shown in Figure 6]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
	Regarding claim 6, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 1 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed in the process of the control, the control member opens the purge valve. 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 7, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 1 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve. 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 11, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 2 as discussed above. Honjo ‘136 further discloses wherein, when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 16, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 2 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve. 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Claim(s) 3-4, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP 2018-031361 A) in view of Honjo (JP 2018-155136 A) and further in view of Cook (WO 95/20103 A1).
Regarding claim 3, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 2 as discussed above. Honjo ‘136 further discloses the second threshold rotational speed is set higher than or equal to the first threshold rotational speed (as shown in Figure 6). It would have been obvious to a 
Honjo ‘361, as modified by Honjo ‘136, does not disclose the purge valve includes: a passage in which the evaporated fuel flows; a valve seat provided in the passage; a valve element provided upstream of the valve seat and allowed to be seated on the valve seat; a spring to urge the valve element in a direction to be seated on the valve seat; and a driving member to drive the valve element. 
Cook discloses a purge valve that includes a passage (28, 32) in which evaporated fuel flows; a valve seat (70) provided in the passage; a valve element (60) provided upstream of the valve seat and allowed to be seated on the valve seat; a spring (64) to urge the valve element in a direction to be seated on the valve seat; and a driving member (40) to drive the valve element. 
Cook teaches that the constructional features of the purge valve provide improved linearity and insensitivity to variations in intake manifold vacuum communicated to the valve so that better control of canister purging can be achieved (Page 2, lines 8-17). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the purge valve disclosed by Honjo ‘361 for the purge valve disclosed by Cook to provide for better control of canister purging by providing for improved linearity and insensitivity to intake manifold vacuum variations. 
Regarding claim 4, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 2 as discussed above. Honjo ‘136 further discloses the second threshold rotational speed is set higher than or equal to the first threshold rotational speed (as shown in Figure 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.

Cook discloses a purge valve that includes a passage (28, 32) in which evaporated fuel flows; a valve seat (70) provided in the passage; a valve element (60) provided upstream of the valve seat and allowed to be seated on the valve seat; a spring (64) to urge the valve element in a direction to be seated on the valve seat; and a driving member (40) to drive the valve element. 
Cook teaches that the constructional features of the purge valve provide improved linearity and insensitivity to variations in intake manifold vacuum communicated to the valve so that better control of canister purging can be achieved (Page 2, lines 8-17). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the purge valve disclosed by Honjo ‘361 for the purge valve disclosed by Cook to provide for better control of canister purging by providing for improved linearity and insensitivity to intake manifold vacuum variations. 
Regarding claim 12, Honjo ‘361, as modified by Honjo ‘136 and Cook, discloses the apparatus of claim 3 as discussed above. Honjo ‘136 further discloses wherein, when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 13, Honjo ‘361, as modified by Honjo ‘136 and Cook, discloses the apparatus of claim 4 as discussed above. Honjo ‘136 further discloses wherein, when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed to the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is opened after the purge pump has reached a predetermined first threshold rotational speed corresponding to second rotation speed N21 and a predetermined purge condition has been satisfied, as shown in Figure 6]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 17, Honjo ‘361, as modified by Honjo ‘136 and Cook, discloses the apparatus of claim 3 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve. 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 18, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 4 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve. 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Claim(s) 5, 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP 2018-031361 A) in view of Honjo (JP 2018-155136 A) and further in view of Miyahara (US Patent Application Publication 2005/0229688).
Regarding claim 5, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 1 as discussed above. Honjo ‘361 does not disclose the evaporated fuel treatment apparatus further 
Honjo ‘136 discloses the evaporated fuel treatment apparatus comprising a member (23) of detecting a concentration of the evaporated fuel [0031], and the control member is configured to correct the first threshold rotational speed based on a detected concentration [0030]. 
Honjo ‘136 teaches that the detected concentration may be based on one or more like operating conditions but does not disclose a member of detecting a temperature of the evaporated fuel, the correction further based on a detected temperature of the evaporated fuel. 
Miyahara discloses an evaporated fuel treatment apparatus that corrects a threshold rotational speed of a purge pump (70) based on a detected concentration and a detected temperature of the evaporated fuel [0058, where in order to estimate the vapor concentration the ECU 72 obtains the temperature of the purged fuel vapor] [0016, the revolution number or rotational speed command of the purge pump is corrected on the basis of the fuel vapor concentration].
Miyahara teaches that correcting purging on the basis of the concentration of fuel vapor allows control to compensate for condensation at the time of adsorption of fuel vapor in the canister [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detected concentration used by Honjo ‘136 so that it is further based on the detected temperature of the evaporated fuel as disclosed by Miyahara because Honjo ‘136 teaches that other operating conditions can be used to determine the concentration and because correcting the purging on this basis allows for compensation for condensation entrained in the fuel vapor.    
Regarding claim 8, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 2 as discussed above. Honjo ‘361 does not disclose the evaporated fuel treatment apparatus further 
Honjo ‘136 discloses the evaporated fuel treatment apparatus comprising a member (23) of detecting a concentration of the evaporated fuel [0031], and the control member is configured to correct the first threshold rotational speed based on a detected concentration [0030]. 
Honjo ‘136 teaches that the detected concentration may be based on one or more like operating conditions but does not disclose a member of detecting a temperature of the evaporated fuel, the correction further based on a detected temperature of the evaporated fuel. 
Miyahara discloses an evaporated fuel treatment apparatus that corrects a threshold rotational speed of a purge pump (70) based on a detected concentration and a detected temperature of the evaporated fuel [0058, where in order to estimate the vapor concentration the ECU 72 obtains the temperature of the purged fuel vapor] [0016, the revolution number or rotational speed command of the purge pump is corrected on the basis of the fuel vapor concentration].
Miyahara teaches that correcting purging on the basis of the concentration of fuel vapor allows control to compensate for condensation at the time of adsorption of fuel vapor in the canister [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detected concentration used by Honjo ‘136 so that it is further based on the detected temperature of the evaporated fuel as disclosed by Miyahara because Honjo ‘136 teaches that other operating conditions can be used to determine the concentration and because correcting the purging on this basis allows for compensation for condensation entrained in the fuel vapor.    

Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 15, Honjo ‘361, as modified by Honjo ‘136 and Miyahara, discloses the apparatus of claim 8 as discussed above. Honjo ‘136 further discloses wherein, when starting purging of the evaporated fuel, during a request of purging start being made, the control member gradually 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Regarding claim 19, Honjo ‘361, as modified by Honjo ‘136 and Miyahara, discloses the apparatus of claim 5 as discussed above. Honjo ‘361 does not disclose when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first 
	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is opened after the purge pump has reached a predetermined first threshold rotational speed corresponding to second rotation speed N21 and a predetermined purge condition has been satisfied, as shown in Figure 6]. 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing pump has adequate responsiveness for the purging operation and suppresses an increase in power consumption and noise before purging is performed [0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.

	Honjo ‘136 discloses the evaporated fuel treatment apparatus wherein, when starting purging of the evaporated fuel, during a predetermined purging precondition being established and before opening the purge valve from the valve-closed state, the control member gradually controls the purge pump to the rated rotational speed from the rotational speed lower than the rated rotational speed before opening the purge valve from the valve-closed state and during the purge pump having reached the first threshold rotational speed and a request of purging start being made in the process of the control, the control member opens the purge valve [0051-0053, at time t32 the control member gradually controls the purge pump from a speed of zero, lower than the rated rotational speed corresponding to first rotation speed N1 before opening the purge valve from the valve-closed state; the purge valve is opened after the purge pump has reached a predetermined first threshold rotational speed corresponding to second rotation speed N21 and a predetermined purge condition has been satisfied, as shown in Figure 6]. 
Honjo ‘136 teaches that gradually controlling the purge pump from a rotational speed lower than the rated rotational speed before opening the purge valve allows the control member to pre-rotate the pressurizing pump before the purge valve is open [0011]. This control ensures that the pressurizing 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of control disclosed by Honjo ‘136 with the evaporated fuel treatment apparatus disclosed by Honjo ‘361 for the reasons specified in reference to claim 1 above.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjo (JP 2018-031361 A) in view of Honjo (JP 2018-155136 A) in view of Cook (WO 95/20103 A1) and further in view of Miyahara (US Patent Application Publication 2005/0229688).
Regarding claim 9, Honjo ‘361, as modified by Honjo ‘136 and Cook, discloses the apparatus of claim 3 as discussed above. Honjo ‘361 does not disclose the evaporated fuel treatment apparatus further comprises a member of detecting a concentration of the evaporated fuel and a member of detecting a temperature of the evaporated fuel, and the control member is configured to correct the first threshold rotational speed based on a detected concentration and a detected temperature of the evaporated fuel. 
Honjo ‘136 discloses the evaporated fuel treatment apparatus comprising a member (23) of detecting a concentration of the evaporated fuel [0031], and the control member is configured to correct the first threshold rotational speed based on a detected concentration [0030]. 
Honjo ‘136 teaches that the detected concentration may be based on one or more like operating conditions but does not disclose a member of detecting a temperature of the evaporated fuel, the correction further based on a detected temperature of the evaporated fuel. 
Miyahara discloses an evaporated fuel treatment apparatus that corrects a threshold rotational speed of a purge pump (70) based on a detected concentration and a detected temperature of the evaporated fuel [0058, where in order to estimate the vapor concentration the ECU 72 obtains the 
Miyahara teaches that correcting purging on the basis of the concentration of fuel vapor allows control to compensate for condensation at the time of adsorption of fuel vapor in the canister [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detected concentration used by Honjo ‘136 so that it is further based on the detected temperature of the evaporated fuel as disclosed by Miyahara because Honjo ‘136 teaches that other operating conditions can be used to determine the concentration and because correcting the purging on this basis allows for compensation for condensation entrained in the fuel vapor.    
Regarding claim 10, Honjo ‘361, as modified by Honjo ‘136, discloses the apparatus of claim 4 as discussed above. Honjo ‘361 does not disclose the evaporated fuel treatment apparatus further comprises a member of detecting a concentration of the evaporated fuel and a member of detecting a temperature of the evaporated fuel, and the control member is configured to at least any one of the first threshold rotational speed and the second threshold rotational speed based on a detected concentration and a detected temperature of the evaporated fuel. 
Honjo ‘136 discloses the evaporated fuel treatment apparatus comprising a member (23) of detecting a concentration of the evaporated fuel [0031], and the control member is configured to correct the first threshold rotational speed based on a detected concentration [0030]. 
Honjo ‘136 teaches that the detected concentration may be based on one or more like operating conditions but does not disclose a member of detecting a temperature of the evaporated fuel, the correction further based on a detected temperature of the evaporated fuel. 
Miyahara discloses an evaporated fuel treatment apparatus that corrects a threshold rotational speed of a purge pump (70) based on a detected concentration and a detected temperature of the 
Miyahara teaches that correcting purging on the basis of the concentration of fuel vapor allows control to compensate for condensation at the time of adsorption of fuel vapor in the canister [0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detected concentration used by Honjo ‘136 so that it is further based on the detected temperature of the evaporated fuel as disclosed by Miyahara because Honjo ‘136 teaches that other operating conditions can be used to determine the concentration and because correcting the purging on this basis allows for compensation for condensation entrained in the fuel vapor.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747